DETAILED ACTION
Status of the Clams
Claims 1-4 are cancelled and claims 9-19 are newly added. Claims 5-19 are pending in the present action.

Double Patenting
It is noted that the terminal disclaimer filed on June 17, 2022 is approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Gehris on July 21, 2022.
The Claims have been amended as follows: 
Claim 14, line 2, replace first occurrence of “COM” with --Controller Area Network (CAN)--;
Claim 14, line 2, replace second occurrence of “COM” with --CAN--.
Claim 19, line 1, replace “predertmined” with --predetermined--.
The Abstract has been amended as follow:
In line 1, replace “Method for charging” with --Charging--.
In line 3, before “connected” delete “are”.
In line 4, before “charging apparatus” delete “the”.
In lines 5-6, replace “The method includes setting” with –Setting--.
In line 9, before “the voltage” delete “wherein”.
In line 11, replace “by means of” with --using--.

Allowable Subject Matter
Claims 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art of record discloses a method for charging an accumulator via a charging apparatus by setting a timer and setting the control electronics of the accumulator to a deactivation mode, sending a signal from the accumulator via a communication line, setting the control electronics to an activation mode and requesting/releasing the charging current from the charging apparatus via the accumulator, the art fails to teach the further inclusion of “a second communication line for differential communication between the accumulator and the charging apparatus” and “activating the wake-up circuit for activating control electronics by detecting a voltage value from the first or second communication line, wherein the voltage value is consistent with either a dominant or recessive state of the first or second communication line”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brozek et al. US20180277801 teaches a differential communication system, however, it would not be obvious to combine with the reference cited in the previously filed rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859